DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

1. Applicant's election with traverse of Group I, Species II (Fig. 10), claims 1-19 in the reply filed on 05/02/2022 is acknowledged. Applicant’s arguments about Fig. 9-11 are found persuasive and therefore examined claims 1-19. 

Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/02/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.	Claims 1, 14, 17, 19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 14, 17, 19 in the preamble ..packing wafer cassettes” but in the body of the claims there is only one “ a wafer cassette” is defined. Appropriate correction is required either in the preamble or in the body of the claims.

Claim 19 defines in the preamble “..for packing wafer cassettes” but there is no mention about packing related limitations in the body and not clear how it is packing? Appropriate correction is required.

Claims 2-12, 15-16, 18 are also rejected being dependent on rejected claims 1, 14, 17, 19.

3.	Claims 12, 14, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: first label and second label as it is essential for inspection and packing based on inspection for packing wafer cassettes as mentioned in the preamble. Appropriate correction is required.

Claims 13, 15-16, 18 are also rejected being dependent on rejected claims 12, 14, 17, 19.
 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 5-8, 10-12, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being obvious over Kang et al (KR 20000009255 A, applicant provided IDS) in view of Yanghee et al (KR 20000013413 A, applicant provided IDS).

Regarding claims 1, 12: Kang teaches in Fig. 1, pages 3-9 about an apparatus for packing wafer cassettes, the apparatus comprising:
a loading part 10 to which a wafer cassette 1 is loaded;
an accessory inspection part 20 configured to check a recipe (scanning means check bar code information) attached to the wafer cassette and inspect accessories of the wafer cassette;
a first label (bar code 101) attaching part configured to attach a first label to the wafer cassette on which the accessory inspection has been completed:
a primary film packing part (containing a tape reel transfer means 30, a sealed bag pick-up means 110, a vacuum packing means 120) configured to receive a primary film (a sealed bag) according to the recipe and pack the wafer cassette using the primary film (according to the bar code information and pack the tape reel 1 using the sealed bag);
a secondary film packing part (containing a primary box folding device 210, a secondary box folding device 230, a tertiary box folding device 270) configured to receive a secondary film (equivalent to a folding box) according to the recipe and secondarily pack (the tape reel 1 using the folding box) the wafer cassette using the secondary film;
a second label attaching part (a bar code attachment means 250) configured to attach a second label (a bar code) to the secondary film with which the wafer cassette has been packed (to the folding box with the tape reel 1 has been packed); and
an unloading part (an unloading cylinder 225) configured to discharge the wafer cassette (the tape reel 1) which has been completely packaged.

Kang does not explicitly talk about that accessory inspection part is also configured to inspect
accessories of the wafer cassette, and that the packing material used in the secondary film packing part is film. Based on the distinct features, the actual technical problem to be solved by this application is: how to improve the packing accuracy of the wafer cassette.

Yanghee discloses a semiconductor package packing equipment and packing method, and particularly discloses the following features (refer to pages 4-6 of the description and
Figs. 1-7): a package visual inspection unit 60 (equivalent to the accessory inspection part) is
configured to inspect the semiconductor package (equivalent to an accessory of the wafer cassette) in the tray 11; Aluminum bags are used as sealed packing materials. The above-mentioned features play the same role in Yanghee as in the present application, and both improve packing accuracy by checking the accessory of the wafer cassette. That is, Yanghee gives the suggestions of applying the above technical features to Kang to solve the technical problems.

In addition, films, folding boxes, aluminum bags are all customary packing materials. On the
basis that the folding box disclosed in Kang and the aluminum bag disclosed in Yanghee are sealed packing materials, those skilled in the art can easily conceive of using film as packing material in the secondary film packing part.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combineYanghee’s teachings to Kang’s apparatus to improve the packing accuracy of the wafer cassette.

Regarding claim 2: Kang teaches in Fig. 1, pages 2-9 wherein the recipe includes at least one of a bar code a(bar code information includes bar codes and a quick response (QR) code.
Furthermore both the quick response code and the bar code belong to conventional information carriers in the art, and setting the recipe as a quick response code is a conventional setting easily performed by those skilled in the art according to needs.

Regarding claim 3: Kang in view of Yanghee does not explicitly talk about wherein the recipe contains selection information on at least one of the primary film, the first label, the secondary film, the second label, a packing direction, and a packing method according to the kinds of wafer cassettes.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to easily conceive of setting the recipe containing selection
information on at least one of the primary film, the first label, the secondary film, the second label, a packing direction, and a packing method according to the kinds of wafer cassettes to identify the information of the wafer cassette to be packed so as to enable the packing equipment to perform adaptive packing, based on the disclosure of Kang and Yanghee.


Regarding claim 5: Yanghee teaches in pages 4-6, Fig. 1-7 about further comprising a first defective product discharge part 70 configured to discharge a wafer cassette (equivalent to discharge a semiconductor) determined to be defective as a result of inspection by the accessory inspection part 60.

Regarding claim 6: Yanghee teaches in pages 4-6, Fig. 1-7 about further comprising a packing inspection part 60 configured to inspect a condition of the wafer cassette which has been packed by the secondary film packing part (for clarification, in order to confirm the status of the result of the secondary packing, setting a packing inspection part configured to inspect a condition of the wafer cassette which has been packed by the secondary film packing part is customary settings for those skilled in the art based on Kang and Yanghee).

Regarding claim 7: Yanghee teaches in pages 4-6, Fig. 1-7 about further comprising a second defective product discharge part 70 configured to discharge a wafer cassette determined to be defective as a result of inspection by the packing inspection part (for clarification, in order to sub-control the defective products of secondary packing, setting a second defective product discharge part configured to discharge a wafer cassette determined to be defective as a result of inspection by the packing inspection part is customary settings for those skilled in the art based on Kang and Yanghee)

Regarding claim 8: Kang teaches in pages 3-9, Fig. 1 about wherein the primary film packing part and the secondary film packing part include a film packing device (for clarification, the primary film packing part containing a tape reel transfer means 30, a sealed bag pick-up means 110 and a vacuum packing means 120 comprises the vacuum packing means 120 (equivalent to the film packing device). As for the packing material of the secondary film packing part being also set as a film material, and the secondary film packing part also including a film packing device, this is a conventional setting for those skilled in the art on the basis of the disclosure in Kang).

Regarding claim 10: Kang teaches in Fig.1, pages 3-9 about further comprising a drying agent attaching part configured to attach a drying agent on a surface of the primary film with which the wafer cassette has been packed for clarification, a drying agent attaching part containing a silica gel supply means 40 configured to place on the tape reel 1.

In order to achieve drying of the packing surface of the wafer cassette, attaching a drying agent
to the surface of the primary film that has been packaged to the wafer cassette is a conventional
setting for those skilled in the art on the basis of the disclosure in Kang).

Regarding claim 11: Kang teaches in Fig.1, pages 3-9 about wherein the drying agent attaching part comprises:
a drying agent supply unit configured to supply a drying agent to one side of the wafer cassette which has been packed using the primary film; and
a taping unit configured to attach the drying agent to the surface of the primary film using a tape (for clarification, a drying agent attaching part unit containing a silica gel supply means 40 (equivalent to the drying agent supply unit) configured to supply silica gel to the tape reel 1.
In order to dry the surface of the wafer cassette package and fix the silica gel, the drying agent is
supplied to one side of the wafer cassette which has been packed using the primary film; and in order to fix the silica gel to avoid shaking, a taping unit is set and configured to attach the drying agent to the surface of the primary film using a tape, which are conventional settings for those skilled in the art on the basis of the disclosure in Kang).

Regarding claim 14: As explained in claim 1, Kang teaches all the limitations except Kang in that the packing material used in the secondary film packing part is film. Based on the distinct features, the actual technical problem to be solved by this application is: how to achieve lighter packing.

Films and folding boxes are all customary packing materials. On the basis that the folding box
disclosed in Kang are sealed packing materials, those skilled in the art can easily conceive of using film as packing material in the secondary film packing part.

Thus it is obvious for those skilled in the art to combine common sense in the art with Kang to
obtain the technical solutions of this claim.

Regarding claim 15: Kang teaches in pages 3-9, Fig. 1 about wherein the primary film packing part and the secondary film packing part include a film packing device (For clarification, the primary film packing part containing a tape reel transfer means 30, a sealed bag pick-up means 110 and a vacuum packing means 120 comprises the vacuum packing means 120 (equivalent to the film packing device).
As for the packing material of the secondary film packing part being also set as a film material,
and the secondary film packing part also including a film packing device, this is a conventional
setting for those skilled in the art on the basis of the disclosure in Kang.

Regarding claim 17: As explained in claim 1, Kang teaches all the limitations except that a drying agent is attached on a surface of the primary film with which the wafer cassette has been packed, and that the packing material used in the secondary film packing part is film. Based on the distinct features, the actual technical problem to be solved by this application is: how to improve the packing accuracy of the wafer cassette.

In order to achieve drying of the packing surface of the wafer cassette, attaching a drying agent
to the surface of the primary film that has been packaged to the wafer cassette is a conventional
setting for those skilled in the art on the basis of the disclosure in Kang.

In addition, films and folding boxes are all customary packing materials. On the basis that the
folding box disclosed in Kang are sealed packing materials, those skilled in the art can easily conceive of using film as packing material in the secondary film packing part.

Thus it is obvious for those skilled in the art to combine common sense in the art with Kang to
obtain the technical solutions of this claim.


Regarding claim 18: Kang teaches in pages 3-9, Fig. 1, 27-28 wherein the drying agent attaching part comprises:
a drying agent supply unit configured to supply a drying agent to one side of the wafer cassette which has been packed using the primary film; and
a taping unit configured to attach the drying agent on a surface of the primary film using a tape (for clarification, a drying agent attaching part unit containing a silica
gel supply means 40 (equivalent to the drying agent supply unit) configured to supply silica gel to the tape reel 1. In order to dry the surface of the wafer cassette package and fix the silica gel, the drying agent is supplied to one side of the wafer cassette which has been packed using the primary film; and in order to fix the silica gel to avoid shaking, a taping unit is set and configured to attach the drying agent to the surface of the primary film using a tape, which are conventional settings for those skilled in the art on the basis of the disclosure in Kang).

5.	Claims 4, 13 are rejected under 35 U.S.C. 103 as being obvious over Kang et al (KR 20000009255 A, applicant provided IDS) in view of Yanghee et al (KR 20000013413 A, applicant provided IDS) and further in view of Yamashita et al. (JP 201747934 A, applicant provided IDS)

Regarding claims 4, 13: Kang in view of Yanghee does not explicitly talk about wherein the accessory inspection part comprises:
a stage configured to rotate and support the wafer cassette;
a camera configured to inspect the recipe attached to the wafer cassette and the accessories of the wafer cassette; and
a robot diffraction arm configured to freely move the camera.

However Kang teaches in Fig.1, pages 3-9 about the bar code scanning means comprises a turntable (equivalent to the stage) configured to rotate and support the tape reel 1; and a bar code scanner (equivalent to the camera) configured to inspect the bar code information attached to the tape reel 1.

Yamashita further discloses a filling and packing apparatus and particularly discloses the
following features (refer to paragraphs 0077-0083 of the description and Figs. 9-10): it comprises an examination unit 50 (equivalent to the accessory inspection part) having a inspection camera 51 (equivalent to the camera), and an articulated arm robot 20 (equivalent to the robot diffraction arm) configured to freely move the camera. The above-mentioned features play the same role in Yamashita as in the present application, and both realize the adjustment of the camera's position through the robotic arm to meet the inspection requirements. That is, Yamashita gives the suggestions of applying the above technical features to Kang to solve the technical problems.

In addition, in order to improve packing accuracy of the wafer cassette, based on the disclosure
of Kang in view of Yanghee and Yamashita, those skilled in the art can easily conceive of using camera to inspect the accessories of the wafer cassette.


6.	Claims 9, 16, 19 are rejected under 35 U.S.C. 103 as being obvious over Kang et al (KR 20000009255 A, applicant provided IDS) in view of Yanghee et al (KR 20000013413 A, applicant provided IDS) and further in view of Kuwano et al. (JP 201558958 A, applicant provided IDS)

Regarding claims 9, 16: Kang in view of Yanghee does not explicitly talk about about wherein the film packing device comprises:
a film supply unit configured to supply a packing film;
a film opening unit configured to open an opening of the packing film;
a cassette inserting unit configured to insert a wafer cassette into the opening of the packing film; and
a sealing unit configured to seal an edge of the packing film into which the wafer cassette has been inserted.

Kang teaches in Fig.1, pages 3-9 about a cylinder 37 (equivalent to the cassette inserting
unit) insert a tape reel 1 into the sealed bag; and wherein the vacuum packing means 120 comprises a
sealing unit containing a pad 132 and a heater 133, the sealing unit containing the pad 132 and the heater 133 seal an edge of the packing sealed bag which the tape reel 1 has been inserted.

Kuwano discloses a packing device and packing system, and particularly discloses
the following technical features (refer to paragraphs 0020, 0024, 0035, 0043 of the description and Figs. 1-6): a bag transfer mechanism (equivalent to the film supply unit) configured to supply packing bags; a film opening unit containing a plurality of clamps C configured to open an opening of the packing bags. The above-mentioned features play the same role in Kuwano as in the present application, and both realize the automatic conveying and opening of packing materials. That is, Kuwano gives the suggestions of applying the above technical features to Kang to solve the technical problems.

Regarding claim 19: in addition to s explained in claim 9, 16, Kuwano discloses a
packing device and packing system, which essentially also discloses an apparatus for packing a
storage container B (equivalent to the wafer cassette), and particularly discloses the following
features (refer to paragraphs 0020, 0024, 0035, 0043 of the description and Figs. 1-6): a bag transfer mechanism (equivalent to the film supply unit) configured to supply packing bags; a film opening unit containing a plurality of clamps C configured to open an opening of the packing bags; a cassette inserting unit containing a transport arm 10 configured to insert a storage container B into the opening of the packing bags; and a sealing unit containing an upper seal table 13a and a lower seal table 13b configured to seal an edge of the packing film into which the wafer cassette has been inserted.

So, Kuwano has disclosed all the technical features of claim 19. The two documents belong to thesame field, the technical problems they tend to settle are of the same, the technical solutions are of the same, and the effects of them are also of the same.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897